DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-9, the cited prior art of record does not teach or suggest an apparatus with over other claim features “a depressible switch housed in the well, the depressible switch including a spring biasing the depressible switch into an extended position configured and arranged to disconnect a contact coupled to the power terminal to open an electrical circuit between the power terminal and the first electrical connector; and a light switch module configured for nesting, at least in part, in the well of the base module, the light switch module including, a module housing, a graphical user interface coupled to the module housing, a second electrical connector configured for engagement with and electrical coupling to the first electrical connector of the base module when nested therein, and a switch control circuit positioned in the module housing and including a processor configured to modulate a flow of electrical energy to the lighting circuit via a dimmer circuit to produce a plurality of lighting scenes, the switch control circuit electrically connected to the graphical user interface and the second electrical connector, wherein the module housing is configured to, press the depressible switch into a retracted position upon nesting in the well of the base module and thereby close the electrical circuit between the power terminal and the first electrical connector, and release the depressible switch into the extended position when unnested from the well of the base module.” as recited in claim 1.
In regards to claims 10-11, the cited prior art of record does not teach or suggest an apparatus with over other claim features “a depressible switch housed in the well, the depressible switch including a spring biasing the depressible switch into an extended position, the extended position disconnecting a contact coupled to the power terminal to open an electrical circuit between the power terminal and the first electrical connector, the light switch module including, a graphical user interface coupled to the module housing, a second electrical connector configured for engagement with and electrical coupling to the first electrical connector of the base module when nested, a switch control circuit positioned in the housing and including a processor configured to modulate a flow of electrical energy to the lighting circuit via a dimmer circuit to produce a plurality of lighting scenes selectable via the graphical user interface, the switch control circuit electrically connected to the graphical user interface and the second electrical connector; and electrically coupling the first electrical connector to the second electrical upon nesting such that the depressible switch is moved into a retracted position, thereby closing the electrical circuit between the power terminal and the first electrical connector.” as recited in claim 10.

The primary reason of allowance of the claims is improvement with a depressible switch housed in the well, the depressible switch including a spring biasing the depressible switch into an extended position configured and arranged to disconnect a contact coupled to the power terminal to open an electrical circuit between the power terminal and the first electrical connector; and a light switch module configured for nesting, at least in part, in the well of the base module, the light switch module including, a module housing, a graphical user interface coupled to the module housing, a second electrical connector configured for engagement with and electrical coupling to the first electrical connector of the base module when nested therein, and a switch control circuit positioned in the module housing and including a processor configured to modulate a flow of electrical energy to the lighting circuit via a dimmer circuit to produce a plurality of lighting scenes, the switch control circuit electrically connected to the graphical user interface and the second electrical connector, wherein the module housing is configured to, press the depressible switch into a retracted position upon nesting in the well of the base module and thereby close the electrical circuit between the power terminal and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN

Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844